DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendments and arguments filed on 13 January 202. Claims 1-20 are still pending in the application.

Claim Rejections - 35 USC § 112
The 112 rejection has been withdrawn in light of the applicant’s correction.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bykampadi et al hereinafter Bykampadi US PUB Number 20190251241 A1 in view of Guim et al. Hereinafter 2021/0144517 A1 (Provisional 62/907,597).

As per claim 1,  Bykampadi teaches a method, comprising: instantiating a network function (NF) based on at least one micro-service (see fig 8, elements 402, 406; NF service consumer and producer; see fig 2, elements 202 and 204 as well, par 0038); at least one micro-service (see par 0037, the network slices are instantiated as needed for a given service); sending an authorization code (i.e. any type of identification) to an NF authorization platform, wherein the authorization code is associated with the micro-service (see par 0053 which discusses authorization for NF or for each service; it must be noted that any type of authorization requires an identification; see par 0054 in regard to identification or Authcode); forwarding the at least one authorization code received at the NF authorization platform to an NF registration function (NRF) (see par 0061, the client (e.g. NF service consumers) register with the authorization server (e.g., the NRF); sending, from the NF, a service registration request to the NRF, wherein the service registration request includes each authorization code associated with the at least one 
As per claim 2, 12, Bykampadi does not teach the method of claim 1, wherein an authorization code is a universally unique identifier (UUID) identifying a micro-service. Guim teaches a UUID that can identify a micro-service (see par 0922). It would be obvious to one of ordinary skill in the art at the effective filing date of the invention to use or incorporate a UUID into Bykampadi’s system to facilitate a unique instance and ease of reference.As per claim 3, Bykampadi teaches the method of claim 1, further comprising: encrypting the at least one authorization code by the NF authorization platform prior to forwarding the at least one authorization code to the NRF (see par 0058-0059. As per claim 4, Bykampadi teaches the method of claim 3, wherein encrypting further comprises: performing a one-way encryption algorithm on the at least one authorization code (par 0058 discusses cryptographic algorithm and single algorithm). As per claim 5, Bykampadi teaches the method of claim 1, further comprising: sending an acknowledgment from the NRF to the NF authorization platform, wherein the acknowledgment confirms that the NF authorization platform received that at least one authorization code (fig 6-7, par 0084, 0091 discusses message response which can be considered as an acknowledgment; see par 0094 which discusses successful verification). As per claim 6, Bykampadi teaches the method of claim 1, further comprising: sending a first command from the NF authorization platform to the NF, wherein the first command instructs the NF to suspend registration with the NRF prior to the NRF receiving each authorization code associated with the at least one micro-service (see par 0053 which discusses registration and de-registration process). As per claim 7, Bykampadi teaches the method of claim 6, further comprising: sending a second command from the NF authorization platform to the NF, wherein the second command instructs the NF to allow registration with the NRF after the NRF receives each authorization code associated with the at least one micro-service (see par 0053). 
                                


As per claim 8, 18, Bykampadi does not teach micro-services that are associated with a pod within the Kubernetes infrastructure. Guim in the same field of endeavor teaches a container that is used to provide an environment in which function code is executed. It must be noted that a function can be a micro-service as well (see Guim par 0156). The container may be a Kubernetes container, a VM etc (see Guim par 0166). In par 0151 Guim discusses container manager that is adapted to launch containerized pods, functions etc.
Therefore, it will be obvious to one skill artisan at the effective filing date of the invention to incorporate micro-services (functions) that are associated with a pod within kubernetes infrastructure in order to provide environment in which function code is executed (see par 0166).As per claim 9, Bykampadi-Guim teaches the method of claim 8, wherein the software module is transmitted to the pods by the NF authorization platform (see par 0151, fig 9 of Guim that discuss arrangement to deploy container and virtualized NF). As per claims 10, 19, Bykampadi-Guim teaches the method of claim 1, wherein a Kubernetes infrastructure instantiates the NF and the at least one micro-service (see Guim par 0166). 

As per claim 11, Bykampadi teaches all the following features and limitations such as:
a first network interface; a first memory configured to store a first set of instructions; at least one first processor coupled to the first network interface and the first memory, wherein the at least one first processor is configured to execute the first set of instructions stored in the first memory to:; a plurality of node computing resources, each node comprising: a second network interface; a second 
instantiate a network function (NF) based on at least one micro-service, and at least one micro-service (see claim 1);
 send an authorization code to a NF authorization platform, wherein the authorization code is associated with the micro-service, forward the at least one authorization code received at the NF authorization platform to an NF registration function (NRF), sending, from the NF, a service registration request to the NRF, wherein the service registration request includes each authorization code associated with the at least one micro-service, and registering the NF with the NRF, wherein the NRF validates each authorization code received from the NF (see claim 1). However, Bykampadi does not disclose a container orchestration platform infrastructure, comprising: a master computing resource; vault sidecar and injecting vault sidecar into micro-service. Guim discloses a container orchestration platform (see fig 8, element 820; fig 9 element 981); a master computing resource (see par 0283, master process; fig 10B, container master); vault sidecar (fig 11, par 0154, 0156). Furthermore, Guim teaches many other features of the claims such as multiple nodes, memories, processors, and interfaces (see fig 3, 9 and 11). It would be obvious to one skill artisan at the time of the effective filing date to utilize a container orchestration and a master computing resource into Bykampadi system to provide security enforcement point (see Guim par 0150).As per claims 13-17, they contain the same limitations as claims 3-7 above. Therefore, they are rejected under the same rationale.
As per claim 20, it is a non-transitory computer readable medium of claims 1 and 11. It is rejected under the same rationale. 
Response to Arguments
Applicant's arguments filed 13 January 2022 have been fully considered but they are not persuasive.
Applicant’s representative argued that Bykampadi in combination with Guim fails to teach sidecar and injecting vault sidecar into Microservice. Guim teaches these features (see fig 11, par 0154 and 0156). Pplicant’s representative relied on one aspect of embodiment of Guim that states sidecars may not be trustable to the same extent that a secure enclave is recognized as a trusted execution environment. This statement does not define the nature, effectiveness and trustworthy of sidecar in Guim. The word “May” is used which implies that it’s not accurate, but there is a possibility. Furthermore, paragraph 0156 of Guim emphasizes more the trusted aspect of Sidecar.
Accordingly, the prior art and the rejection is maintained and modified where the claims have been amended.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B. Burgess can be reached on 571272390549. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.